The lower court held the plaintiff corporation could maintain this action to collect a note due the company, notwithstanding its corporate charter had been cancelled by the Secretary of State less than two years prior to the commencement of the action.
The judgment is affirmed on authority of Eversman v. RayShipman Co., 115 Ohio St. 269, 152 N.E. 643, and Sweeny, Recr.,
v. Keystone Driller Co., 122 Ohio St. 16, 170 N.E. 436, and Section 8623-80, General Code, and related sections.
Judgment affirmed.
ROSS, P.J., HAMILTON and MATTHEWS, JJ., concur. *Page 51